Citation Nr: 9933976	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-00 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
fracture of the right wrist.  

2.  Entitlement to service connection for left ankle sprain.  

3.  Entitlement to service connection for left shoulder 
strain.  

4.  Entitlement to service connection for patellofemoral 
syndrome with chondromalacia of the right patella.  

5.  Entitlement to an increased rating for patellofemoral 
syndrome with chondromalacia of the left patella currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from March 1991 to 
December 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

In November 1998, the veteran had a Video Conference hearing 
at the RO before the below signing Board member.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this appeal pertaining to the claims for 
service connection for left shoulder disability and an 
increased rating for patellofemoral syndrome with 
chondromalacia of the left femoral has been obtained.  

2.  The claims for service connection for residuals of a 
fracture of the right wrist, left ankle strain, and 
patellofemoral syndrome with chondromalacia of the right 
patella are not plausible.  

3.  Left shoulder strain cannot be disassociated from 
service.  

4.  Patellofemoral syndrome with chondromalacia of the left 
patella is manifested by anterior and patellofemoral pain and 
tenderness, patellofemoral crepitation with motion, and range 
of motion to 135 degrees on forward flexion.  There is no 
more than slight impairment.  

5.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service connected 
patellofemoral syndrome with chondromalacia of the left 
patella.  


CONCLUSIONS OF LAW

1.  The claims for service connection for residuals of a 
fracture of the right wrist, left ankle strain, and 
patellofemoral syndrome with chondromalacia of the right 
patella are not well grounded.  38 U.S.C.A § 5107(a) (West 
1991).

2.  Left shoulder strain was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).  

3.  The criteria for a disability evaluation in excess of 10 
percent for patellofemoral syndrome with chondromalacia of 
the left patella have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a, Code 
5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that the veteran's 
claims for service connection for a left shoulder disability 
and increased rating for a left knee disability are well 
grounded with in the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that these claims are plausible.  The 
Board is also satisfied, with respect to such claims, that 
all relevant facts have been properly developed, and that no 
further assistance to the veteran is required by statute.  
However, for reasons indicated below the claims for service 
connection for residuals of a fracture of the right wrist, 
left ankle strain, and patellofemoral syndrome with 
chondromalacia of the right patella are not well grounded.  

I.

The threshold question to be answered with respect to the 
claims for service connection for residuals of a fracture of 
the right wrist, left ankle strain, and patellofemoral 
syndrome with chondromalacia is whether the appellant has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

The veteran claims that he is entitled to service connection 
for residuals of a fracture of the right wrist.  In that 
connection, service medical records reflect that the veteran 
incurred an injury to the right wrist in May 1991.  These 
records reveal minor tenderness over the dorsum distal right 
radius to deep palpation, and the assessment was, rule out 
fracture of the distal radius, X-rays of the right wrist were 
within normal limits.  

Post service medical records including the report of a VA 
compensation and pension examination dated in May 1997 are 
negative for pathology associated with the right wrist.  The 
VA examiner noted that there was no swelling, tenderness or 
deformity, and that the veteran had full range of motion.  X-
rays of the right wrist found no significant bone pathology.  
The examiner entered a diagnosis of residual fracture of the 
right wrist.  

The veteran testified at his November 1998 hearing that he 
injured his right wrist in service and that he currently has 
problems holding things with his right hand, as well as pain 
in the right hand.  He also testified that he has painful 
motion of the right wrist.  

Although the veteran claims he is entitled to service 
connection for residuals of a right wrist fracture, and 
service medical records show an injury to the right wrist in 
1991, post service medical studies reveal that the wrist is 
normal.  While the Board recognizes the VA examiner's 
diagnosis of residuals of a fracture of the right wrist, that 
assessment is not consistent with the clinical findings.  VA 
is not bound to accept the conclusions of an examiner.  See 
Hayes v. Brown, 5 Vet. App. 60 (1993).  In addition, there is 
no medical opinion linking the veteran's claimed disability 
with service.  While the veteran is competent to attest to 
symptoms, as a lay person, he is not qualified to give 
medical diagnoses or opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).   Thus, in the absence of a current 
diagnosis for a right wrist disorder which could be related 
to service, the Board must find that the veteran's claim is 
not well grounded.  Brammer v. Derwinski, supra.  

With respect to the claim for service connection for left 
ankle strain, service medical records reflect that the 
veteran sprained his left ankle while in service.  The Board 
notes that service medical records dated in March and April 
1994 reflect that the veteran was seen for left ankle sprain.  
However, X-rays of the left ankle dated in March 1994 reveal 
that the ankle was normal.  In addition, the report a 
separation examination dated in November 1996 provides a 
clinical notation of ankle sprain, no current disability.  

Post service medical records including the report of a VA 
examination dated in March 1997 show no pathology with regard 
to the left ankle.  The examiner noted in March 1997 that the 
left ankle did not show any pain, soreness, tenderness or 
swelling.  It was also noted that there was normal motion, no 
instability and a normal gait.  X-rays showed no significant 
bone pathology.  The examiner entered a diagnosis of residual 
of left ankle sprain.  

The veteran testified in November 1998 that he injured his 
left ankle in service, and that he currently has pain with 
motion of that ankle.  While the evidence establishes that 
the veteran incurred an injury to the left ankle, it appears 
that such a disorder was acute and transitory, and resolved, 
as evidenced by the medical findings thereafter which 
document no current disability.  The Board recognizes the 
veteran's contentions and the VA diagnosis of residuals of 
left ankle strain; however, neither the veteran's contentions 
nor the medical assessment are supported by clinical 
findings.  While the veteran is competent to attest to 
symptoms, as a lay person, he is not qualified to give 
medical diagnoses or opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).   In the absence of a current 
diagnosis pertaining to the left ankle, the Board must 
conclude that the veteran's claim for service connection for 
left ankle is not capable of substantiation, and therefore 
not well grounded.  

Likewise, the claim for service connection for patellofemoral 
syndrome with chondromalacia of the right knee is not 
plausible.  Although the veteran asserts that he injured the 
right knee as the result of a motorcycle accident while in 
service, service medical records including the report of a 
motorcycle accident dated in June 1995 and a separation 
examination dated in November 1996 are negative for 
complaints, findings, or diagnoses pertaining to the right 
knee.  The Board recognizes that VA diagnosed the veteran as 
having patellofemoral syndrome with chondromalacia of the 
right patella in May 1997.  However, there is no showing of 
an inservice injury to the right knee, and no competent 
medical evidence relating any current findings to service.  
Essentially, the only evidence linking the veteran's right 
knee disability to service is the veteran through his 
testimony and statements.  He has stated in his November 1998 
hearing that he injured his right knee in a motorcycle 
accident in service and that he currently has right knee 
pain.  He also stated that he wears a knee brace.  

While the veteran is competent to attest to the symptoms that 
he experiences, he, as a lay person, is not qualified to 
furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, his 
personal belief that a relationship exists between the 
veteran's claimed disability and his military service cannot 
serve to prove that the disability for which the veteran 
claims service connection was incurred in or aggravated by 
service.  

II.

As indicated supra, the Board finds that the claim for 
service connection for left shoulder strain is well grounded.  
38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

With chronic disease shown as such in service (or within the 
presumptive period) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  Continuity of symptomatology is required where a 
condition noted during service or in the presumptive period 
is not, in fact shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b); See Savage v. Gober, 9 Vet. 
App. 521 (1996).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran contends, in essence, that he developed his 
current left arm disorder as a result of service.  The report 
of a June 1989 entrance examination is negative for 
complaints, findings, or diagnoses pertaining to the left 
shoulder.  In January 1995, the veteran was seen for 
complaints of left shoulder pain of a three-day duration 
resulting from a fall while the veteran was skiing.  On 
physical examination, the left arm demonstrated full range of 
motion, and the arm was normal to inspection.  There was mild 
apprehension.  X-rays of the left shoulder were negative.  
The veteran was initially diagnosed as having bursitis.  A 
consultation resulted in the diagnoses changing to that of an 
acromioclavicular contusion.  In February 1995, the veteran 
complained of pain in the left shoulder as the result of an 
accident while playing basketball.  Movement along the 
anterior scapula exacerbated the pain.  On physical 
examination, the examiner noted pain to palpation along the 
left scapula humoral region that was exacerbated by 
abduction.  X-rays of the left shoulder did not reveal any 
pathology.  The impression was, rule out left subdeltoid 
bursitis.  The left upper arm was placed in a sling.  In a 
report of medical history dated in April 1995, the veteran 
noted swollen or painful joints.  The specific joints 
involved were not identified.  In June 1995, the veteran 
incurred an abrasion to the left shoulder as the result of a 
motorcycle accident.  When examined for separation in 
November 1996, the veteran related a history of swollen or 
painful joints in general.  There were no specific findings 
or diagnoses with respect to the left shoulder.  

At a VA examination dated in May 1997, the veteran complained 
of left shoulder pain.  The veteran reported that overhead 
and heavy use, pushing, and pulling triggered the pain.  On 
physical examination, the left shoulder demonstrated complete 
full range of motion.  It was noted that the veteran had some 
ache, pain, and tenderness to palpation.  The examiner 
observed pain on extreme motion.  X-rays of the left shoulder 
associated with the examination revealed no significant bone 
pathology.  The diagnosis was left shoulder strain.  

At the hearing in November 1998, the veteran testified that 
he injured the left shoulder while lifting an aircraft.  With 
respect to symptoms, the veteran related complaints 
consistent with those noted at the VA examination.  

The Board has considered the evidence of record.  The Board 
points out that the veteran's testimony as to the 
circumstances surrounding the left shoulder injury are 
inconsistent with the notations found in the service medical 
records.  However, the service medical records establish that 
the veteran sustained trauma to the left shoulder several 
times while in service with symptoms including pain, 
tenderness, and pain on movement.  Similarly, post service 
medical records reflect complaints of pain and tenderness 
involving the left shoulder.  While the record does not 
include a medical opinion relating the veteran's current left 
shoulder strain to service, the Board notes that the symptoms 
that the veteran experienced in service are similar to those 
noted only two years after service.  According the veteran 
the benefit of the doubt, the Board finds that the veteran's 
left shoulder strain cannot be disassociated from service.  
Therefore, service connection for left shoulder strain is 
warranted.  


III.

The veteran's claim for an increased rating for 
patellofemoral syndrome with chondromalacia of the left 
patella is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected left knee disability and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

The record discloses that the veteran incurred an injury to 
the left knee in June 1995 as a result of a motorcycle 
accident.  The veteran complained of left knee pain, and an 
abrasion to the left knee was noted.  It was noted that x-
rays of the left knee revealed no fracture.  The diagnosis 
was left knee contusion.  Follow-up examinations in June 1995 
revealed, in pertinent part, left patella hematoma, abrasions 
over the patella, pain secondary to pressure with flexion, 
patella fluid, and effusion.  Range of motion of the left 
knee was from 0 to 130 degrees.  There was evidence of an old 
anterior cruciate ligament tear.  The diagnoses included 
hematoma of the left knee chronic anterior cruciate ligament, 
and pure patella bursitis.  Follow-up treatment records dated 
in July 1995 reflect that the left knee hematoma was 
resolving well.  The report of a November 1996 separation 
examination revealed a left knee injury.  

When examined by VA in May 1997, the veteran complained of 
bilateral knee pain, patellofemoral crepitation, and 
occasional swelling.  On physical examination, the veteran 
ambulated normally, demonstrated a normal gait, and could 
squat down without difficulty.  There was tenderness, 
anterior pain, patellofemoral pain, and patellofemoral 
crepitation with motion of the left knee.  No effusion was 
noted.  Range of motion of the left knee was from 0 to 135 
degrees on forward flexion.  There was no joint line pain and 
negative McMurays.  The knees were stable.  X-rays of the 
left knee associated with the examination were negative for 
any significant bone pathology of the knee.  The diagnosis 
was bilateral patellofemoral syndrome with chondromalacia of 
the patella.  

Based on the foregoing, the RO granted service connection for 
patellofemoral syndrome with chondromalacia patella of the 
left knee.  A 10 percent disability evaluation was assigned 
pursuant to 38 C.F.R. § 4.71, Diagnostic Code (DC) 5257.  
This evaluation became effective in December 1996.  

At the personal hearing, the veteran testified that his left 
knee disability is more disabling than currently evaluated.  
The veteran stated that he experienced lateral motion, that 
the knee popped when climbing stairs, and that he wore a knee 
brace to prevent the knee from popping out.  The veteran 
indicated that he was employed as a letter carrier.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).

Impairment of the knee manifested by slight recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation, whereas, moderate impairment warrants a 20 
percent evaluation.  Severe recurrent subluxation or lateral 
instability warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Code 5257.  

The Board has considered and finds credible the veteran's 
testimony with regard to symptoms and functional impairment 
regarding the veteran's left knee.  Although the veteran 
contends that his left knee is unstable, objective findings 
reflect that the left knee is stable.  In addition, the 
veteran's gait was normal, and he could squat without 
difficulty.  The Board has considered the clinical notations 
of pain, tenderness, and crepitation involving the left knee.  
In addition, the evidence demonstrates limitation of motion 
of the knee being to 135 degrees as evidenced by the report 
of the May 1997 VA examination.  Normal range of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (1999).  
Thus, the range of motion of the left knee is limited by 5 
degrees.  Based on these factors, the Board is of the view 
that the pathology associated with the veteran's left knee 
disorder is consistent with the currently assigned 10 percent 
disability evaluation.  In the absence of moderate knee 
impairment, a higher disability evaluation is not warranted.  
DC 5257.  In addition, the evidence does not establish that 
the symptoms associated with the veteran's left knee 
disability more nearly approximate the criteria for the next 
highest disability evaluation.  38 C.F.R. § 4.7.   

In making this determination, the Board acknowledges its duty 
to consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 
where functional loss is alleged due to pain on motion.  
DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  While the 
provisions of 38 C.F.R. § 4.40 do not require separate 
ratings based on pain, the Board is at least obligated to 
give reasons and bases pertaining to that regulation.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  In this regard, the functional impairment due 
to pain has been considered.  As indicated supra, the left 
knee disability is manifested by pain and tenderness; 
however, the veteran was able to ambulate normally, squat, 
and demonstrated limitation of motion of knee by only 5 
degrees.  Thus, the Board is of the view that a disability 
evaluation greater than the currently assigned 10 percent is 
not for application.  

The Board would point out that the rating schedule contains 
other diagnostic codes relative to impairment of the left 
knee.   However, in the absence of evidence of ankylosis of 
the knee (DC 5256), or evidence of a dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint (DC 5258), or limitation of flexion 
of left leg to 30 degrees (DC 5260), or limitation of 
extension of the left leg to 15 degrees (5261), those 
diagnostic codes are not for application in the instant case 
and do not provide a basis for assignment of a greater than 
10 percent evaluation.  

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  The veteran has not asserted or 
offered any objective evidence that his left knee disability 
has interfered with his employment status to a degree greater 
than that contemplated by the regular schedular standards, 
which are based on the average impairment of employment.  Nor 
does the record reflect frequent periods of hospitalization 
for the disability.  Hence, the record does not present an 
exceptional case where his currently assigned 10 percent 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met, and; 
therefore, affirms the RO's conclusion that a higher 
evaluation on an extraschedular basis is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Service connection for residuals of a fracture of the right 
wrist, left ankle strain, and patellofemoral syndrome with 
chondromalacia of the right patella is denied.  

Service connection for left shoulder strain is granted.  

An increased rating for patellofemoral syndrome with 
chondromalacia of the left patella is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

